Exhibit 10.6

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
October 1, 2007, between Inergy GP, LLC, a Delaware limited liability company
(the “Company”), and Andrew L. Atterbury, an individual (“Employee”).

The Company and Employee hereby agree as follows:

1. Employment. Employee is currently employed by the Company as the Company’s
Senior Vice President – Corporate Development upon and subject to the terms and
conditions of this Agreement. Employee will begin his employment with the
Company under this Agreement as of October 1, 2007.

2. Duties. During the term of his employment under this Agreement, Employee will
perform his duties hereunder at such time or times as the Company may reasonably
request. Employee’s duties may be varied by the Company from time to time
without violating the terms of this Agreement and will include: (i) devoting his
best efforts and to further properly the interests of the Company to the
satisfaction of the Company, (ii) being subject to the Company’s direction and
control with respect to his activities on behalf of the Company, (iii) complying
with all rules, orders, regulations, policies, practices and decisions of the
Company, (iv) truthfully and accurately maintaining and preserving all records
and making all reports as the Company may require, and (v) fully accounting for
all monies and other property of the Company of which he may from time to time
have custody and delivering the same to the Company whenever and however
directed to do so.

3. Compensation. For all services rendered by Employee to the Company during the
term of this Agreement, the Company will pay Employee a salary at the annual
rate of $200,000 (the “Salary”), payable in arrears in accordance with the
Company’s general payroll practices. All payments and benefits provided pursuant
to this Agreement are subject to income tax withholding and other applicable tax
and withholding requirements.

4. Expenses. The Company will reimburse Employee for all ordinary and necessary
out-of-pocket expenses incurred and paid by Employee in the course of the
performance of Employee’s duties pursuant to this Agreement and consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of such
expenses.

5. Additional Benefits and Compensation.

(a) Employee will be eligible for such fringe benefits, if any, by way of
insurance, hospitalization and vacations normally provided to employees of the
Company generally and such additional benefits as may be from time to time
agreed upon in writing between Employee and the Company.



--------------------------------------------------------------------------------

(b) Commencing with the fiscal year ending September 30, 2008 and continuing for
each fiscal year thereafter during the term of this Agreement, the Company will
pay Employee a performance bonus based on factors, goals or other subjective and
objective criteria to be determined by the Company. The availability and amount
of such bonus will be determined in the sole discretion of the Company. If
Employee achieves the desired performance criteria, the amount of this bonus
would be up to $200,000, but could be increased above such amount if approved
under the objective criteria established by the Company. If earned, this
performance bonus would be paid within 90 days after the end of the relevant
fiscal year. Notwithstanding the foregoing, in order to receive a bonus pursuant
to this Section 5(b), Employee must have been continuously employed by the
Company from the date set forth in Section 1 until the end of the relevant
fiscal year.

(c) Upon satisfaction of the Performance Award #1 Goals set forth on Exhibit A
attached hereto, Employee shall be awarded common units of Inergy Holdings, L.P.
(“NRGP”), common units of Inergy, L.P. (“NRGY”), or cash (“Performance Award
#1”) equal in value to the fair market value of 20,000 NRGP common units on the
date the Performance Award #1 Goals are met (the “NRGP Unit Value Equivalent”).
The fair market value shall be determined by multiplying 20,000 by the average
closing price of an NRPG common unit on NASDAQ for the seven (7) days
immediately prior to the date all the Performance Award #1 Goals are satisfied.
The allocation among NRGY or NRGP units, or cash granted to Employee shall be at
the Company’s discretion. In order to receive the awards pursuant to this
Section 5(c), Employee must have been continuously employed by the Company from
the date set forth in Section 1 until the Performance Award #1 Goals are
satisfied.

(d) Upon satisfaction of the Performance Award #2 Goals set forth on Exhibit A
attached hereto, Employee shall be awarded common units of Inergy Holdings, L.P.
(“NRGP”), common units of Inergy, L.P. (“NRGY”), or cash (“Performance Award
#2”) equal in value to the fair market value of 30,000 NRGP common units on the
date the Performance Award #2 Goals are met (the “NRGP Unit Value Equivalent”).
The fair market value shall be determined by multiplying 30,000 by the average
closing price of an NRPG common unit on NASDAQ for the seven (7) days
immediately prior to the date all the Performance Award #2 Goals are satisfied.
The allocation among NRGY or NRGP units, or cash granted to Employee shall be at
the Company’s discretion. In the event that Employee does not satisfy the
Performance Award #1 Goals, but does satisfy the Performance Award #2 Goals, the
NRGP Unit Value Equivalent Value pursuant to this Section 5(d) shall be
increased to 50,000 NRGP common units. In order to receive the awards pursuant
to this Section 5(d), Employee must have been continuously employed by the
Company from the date set forth in Section 1 until the Performance Award #2
Goals are satisfied.

In the event Employee’s satisfaction of the Performance Award #1 Goals or
Performance Award #2 Goals results in a Change in Control (as defined in the
Inergy Long Term Incentive Plan) the awards set forth in Section 5(c) and 5(d)
hereof shall be payable in full to Employee, provided that the underwritten
annualized distribution in any such acquisition resulting in the Change in
Control is a minimum of $3.25 per NRPG unit by December 31, 2010 and $4.00 per
NRGP unit by December 31, 2011.

 

2



--------------------------------------------------------------------------------

6. Covenant Not to Disclose Confidential Information. Employee acknowledges that
during the course of his employment with the Company Employee has had and will
continue to have access to and knowledge of certain information and data that
the Company or any subsidiary, parent or affiliate of the Company considers
confidential and that the release of such information or data to any
unauthorized person or entity would be extremely detrimental to the Company. As
a consequence, Employee hereby agrees and acknowledges that he owes a duty to
the Company not to disclose, and agrees that, during and after the term of his
employment, without the prior written consent of the Company, he will not
communicate, publish or disclose, to any person or entity anywhere or use (for
his own benefit or the benefit of others) any Confidential Information (as
defined below) for any purpose other than carrying out his duties as
contemplated by this Agreement. Employee will use his best efforts at all times
to hold in confidence and to safeguard any Confidential Information to ensure
that any unauthorized persons and entities do not gain possession of any
Confidential Information and, in particular, will not permit any Confidential
Information to be read, duplicated or copied. Employee will return to the
Company all originals and copies of documents and other materials, whether in
printed or electronic format or otherwise, containing or derived from
Confidential Information in Employee’s possession or under Employee’s control
when the duties of Employee no longer require Employee’s possession thereof, or
whenever the Company requests, and in any event will return all such
Confidential Information within ten days if the employment relationship with the
Company is terminated for any or no reason and will not retain any copies
thereof. Employee acknowledges that Employee is obligated to protect the
Confidential Information from disclosure or use even after termination of the
employment relationship. The term “Confidential Information” means any
information or data used by or belonging or relating to the Company or any
subsidiary, parent or affiliate of the Company, or any party to whom the Company
owes a duty of confidentiality that is not known generally to the industry in
which the Company or any subsidiary, parent or affiliate of the Company, or any
party to whom the Company owes a duty of confidentiality is or may be engaged,
including all trade secrets, proprietary data and information relating to the
Company’s or any subsidiary, parent or affiliate of the Company’s, or any party
to whom the Company owes a duty of confidentiality past, present or future
business and products, price lists, customer lists, acquisition candidates and
criteria relating to potential acquisition candidates, processes, procedures or
standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or any
subsidiary, parent or affiliate of the Company or any party to whom the Company
owes a duty of confidentiality advises Employee should be treated as
confidential information. Confidential Information does not include any
information that: (i) is rightfully known to Employee prior to Employee’s
employment, and independent of any disclosure or access to the information via
the Company as evidenced by Employee’s written records; or (ii) is or later
becomes part of the public domain and known within the relevant industry through
no fault of Employee.

 

3



--------------------------------------------------------------------------------

7. Disclosure and Assignment of Intellectual Property.

(a) Employee agrees that the Company will become the owner of all inventions,
discoveries, developments, ideas, writings, and expressions, including all
concepts, improvements, techniques, know-how, innovations, systems, processes,
machines, current or proposed products, works, information, reports, papers,
logos, computer programs, designs, marketing materials, and methods of
manufacture, distribution, management or other methods (whether or not reduced
to writing and whether or not patentable or protectable by copyright), that
Employee conceives, develops, creates, makes, perfects or reduces to practice in
whole or in part while employed by the Company or within one year after
termination of Employee’s employment for any or no reason, and that:
(i) directly or indirectly relate to or arise out of Employee’s job
responsibilities for the Company or the performance of the duties of Employee’s
employment by the Company; (ii) result from research, development, or other
activities of the Company; or (iii) relate or pertain in any way to the existing
or reasonably anticipated business, products or services of the Company or any
subsidiary, parent or affiliate of the Company (collectively, the “Intellectual
Property”). All of the right, title and interest in and to the Intellectual
Property will become exclusively owned by the Company or its nominee regardless
of whether or not the conception, development, creation, making, perfection or
reduction to practice of such Intellectual Property involved the use of the
Company’s time, facilities or materials and regardless of where such
Intellectual Property may be conceived, made or perfected.

(b) Employee will promptly and fully disclose in writing to the Company all
inventions, discoveries, developments, ideas, writings, and expressions
conceived, developed, created, made, perfected or reduced to practice, in whole
or in part, while employed by the Company or within one year after termination
of Employee’s employment for any or no reason, regardless of whether Employee
believes the invention, discovery, development, writing, expression or idea
should be considered Intellectual Property of the Company under any provision of
this Agreement, in order to enable the Company to make a determination as to its
rights with respect to the same.

(c) All information relating to Intellectual Property will be considered
Confidential Information and may not be disclosed by Employee to any person or
entity outside of the Company.

(d) Any Intellectual Property that is the subject of copyright will be
considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended, and is the sole property of the Company or its nominee. To the
extent that the Company does not automatically own any such Intellectual
Property as a work made for hire, Employee will assign all right, title and
interest in and to such Intellectual Property to the Company. All right, title
and interest in and to any other Intellectual Property, including patent,
industrial design, trademark, trade dress and trade secret rights will be
assigned and is hereby assigned exclusively to the Company or its nominee.
Employee will also execute and deliver all documents and do all acts that the
Company considers necessary or desirable to secure to the Company or its nominee
the entire right, title and interest in and to the Intellectual Property,
including executing applications for any United States or foreign patents or
copyright registrations, disclosing relevant prior art, reviewing office actions
and providing technical input to assist the Company in overcoming any
rejections. Any document prepared and filed pursuant to this Section 7(d) will
be prepared and filed at the Company’s expense. Employee will also cooperate
with the Company as reasonably necessary to maintain or enforce the Company’s
rights in the Intellectual Property. Employee hereby irrevocably appoints the
President of the Company as Employee’s attorney-in-fact with authority to
execute for Employee and on Employee’s behalf all assignments, patent or
copyright applications, or other instruments and documents required to be
executed by Employee pursuant to this Section 7(d), if Employee is unwilling or
unable to execute same.

 

4



--------------------------------------------------------------------------------

(e) The Company will have no obligation to use, attempt to protect by patent or
copyright, or promote any of the Intellectual Property; provided, however, that
the Company, in its sole discretion, may reward Employee for any especially
meritorious contributions in any manner it deems appropriate or may provide
Employee with full or partial releases as to any subject matter contributed by
Employee in which the Company is not interested.

8. Legal Proceedings to Compel Disclosure. If Employee is requested pursuant to,
or required by, applicable law, regulation, or legal process, to disclose any
Confidential Information or Intellectual Property, Employee will notify the
Company of such request within five days of such request being made and will
enable the Company or any subsidiary, parent or affiliate of the Company to seek
an appropriate protective order. If such a protective order or other protective
remedy is not obtained, Employee will furnish only that portion of the
Confidential Information or Intellectual Property that, in the opinion of
Employee’s counsel, is legally required and will exercise Employee’s best
efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information or Intellectual Property.

9. Covenant Not to Compete. Employee acknowledges that during his employment
with the Company he, at the expense of the Company, has been and will continue
to be specially trained in the business of the Company, has established and will
continue to establish favorable relations with the customers, clients and
accounts of the Company or any subsidiary, parent or affiliate of the Company
and has had and will continue to have access to the Intellectual Property, trade
secrets and Confidential Information of the Company or any subsidiary, parent or
affiliate of the Company. Therefore, in consideration of such training and
relations, and in consideration of his continued employment with the Company,
the increase in compensation and additional benefits provided in this Agreement,
the issuance of restricted units pursuant to a separate Restricted Unit Award
Agreement dated the date hereof (the “Restricted Unit Agreement”), and to
further protect the Intellectual Property, trade secrets and Confidential
Information of the Company or any subsidiary, parent or affiliate of the
Company, Employee agrees that during the term of his employment by the Company
and for a period one (1) year from and after his voluntary resignation, or
involuntary termination of such employment for Cause, he will not, directly or
indirectly, without the express written consent of the Company, except when and
as requested to do in and about the performing of his duties under this
Agreement:

(a) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, manager, member, principal, employee, agent,
representative, consultant or independent contractor of, or in any way assist,
any publicly-traded master limited partnership that is in the energy sector;

 

5



--------------------------------------------------------------------------------

(b) divert or attempt to divert clients or customers (whether or not such
persons have done business with the Company or any subsidiary, parent or
affiliate of the Company once or more than once) or accounts of the Company or
any subsidiary, parent or affiliate of the Company; or

(c) entice or induce or in any manner influence any person who is or becomes in
the employ or service of the Company or any subsidiary, parent or affiliate of
the Company to leave such employ or service for the purpose of engaging in a
business that may be in competition with any business now or at any time during
the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company.

Notwithstanding the foregoing provisions, Employee may (i) take action for, on
behalf of, and at the direction of the Company pursuant to a written agreement
with the Company or otherwise, and (ii) own up to 5% of the outstanding equity
securities in any corporation or entity (including units in a master limited
partnership) that is listed upon a national stock exchange or actively traded in
the over-the-counter market.

10. Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by Employee contained in Sections 6, 7, 8 or 9, and
that the Company’s remedies at law for any such breach or threatened breach will
be inadequate, the Company, in addition to such other remedies that may be
available to it, will be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Employee, and each
and every person and entity acting in concert or participation with him, from
the continuation of such breach and, in addition thereto, he will pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company by reason of the breach or threatened breach of
such covenants and assurances. The covenants and obligations of Employee set
forth in Sections 6, 7, 8 and 9 are in addition to and not in lieu of or
exclusive of any other obligations and duties of Employee to the Company,
whether express or implied in fact or in law.

11. Company Policies. Employee will affirmatively support the Company’s policies
and practices as they may from time to time be adopted by the Company, including
policies against discrimination and harassment in the workplace.

12. Term and Termination.

(a) Subject to earlier termination as provided in Sections 12(b) and 12(c)
below, the term of Employee’s employment under this Agreement will be three
(3) years from the date set forth in Section 1 and automatically be extended for
consecutive one year periods thereafter unless either party elects to terminate
this Agreement and notifies the other party of such election at least 30 days
prior to the end of the then-current term.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding Section 12(a), Employee’s employment with the Company will
terminate immediately upon the death, disability or adjudication of legal
incompetence of Employee, or upon the Company’s ceasing to carry on its business
without assigning this Agreement pursuant to Section 18 or becoming bankrupt.
For purposes of this Agreement, Employee will be deemed to be disabled when
Employee has become unable, by reason of physical or mental disability, to
satisfactorily perform the essential functions of his job and there is no
reasonable accommodation that can be provided to enable him to perform
satisfactorily those essential functions. Such matters will be determined by, or
to the reasonable satisfaction of, the Company.

(c) Notwithstanding Section 12(a), the Company may terminate Employee’s
employment at any time for Cause or without Cause. “Cause” means: (i) Employee
has failed to perform his duties as an employee of the Company, to perform any
obligation under this Agreement or to observe and abide by the Company’s
policies and decisions, provided that the Company has given Employee reasonable
in writing notice of that failure and Employee is unsuccessful in correcting
that failure or in preventing its reoccurrence; (ii) Employee has refused to
comply with specific directions of his supervisor provided that such directions
are consistent with Employee’s position of employment; (iii) Employee has
engaged in negligence (through act or omission) or misconduct that is injurious
to the Company or any subsidiary, parent or affiliate of the Company;
(iv) Employee has been convicted of, or has entered a plea of nolo contendere
to, any crime involving the theft or willful destruction of money or other
property, any crime involving moral turpitude or fraud, or any crime
constituting a felony; or (v) Employee has engaged in acts or omissions against
the Company or any subsidiary, parent or affiliate of the Company constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance.

(d) If Employee’s employment with the Company is terminated (i) as a result of
the death, disability, adjudication of legal incompetence of Employee, (ii) as a
result of the Company ceasing to carry on its business without assigning this
Agreement pursuant to Section 18, (iii) as a result of the Company becoming
bankrupt, (iv) by the Company for Cause or without Cause, or (v) by Employee for
any or no reason, the Company will pay or provide to Employee:

(i) such Salary as Employee has earned and not yet received through the date of
such employment termination, determined on a pro rata basis based on the number
of work days in the month of termination;

(ii) such earned but unpaid performance bonus, if any, pursuant to Sections
5(b), 5(c) and 5(d); and

(iii) such other fringe benefits (other than any bonus, severance pay benefit or
participation in the Company’s 401(k) employee benefit plan) normally provided
to employees of the Company as Employee has earned and not yet received through
the date of such employment termination, determined on a pro rata basis based on
the number of work days in the month of termination.

 

7



--------------------------------------------------------------------------------

13. Survival of Obligations. All obligations of Employee that by their nature
involve performance, in any particular, after the expiration or termination of
Employee’s employment with the Company, or that cannot be ascertained to have
been fully performed until after the expiration or termination of Employee’s
employment with the Company, will survive the expiration or termination of this
Agreement. Except as otherwise specifically provided in this Agreement, all of
the Company’s obligations under this Agreement will terminate at the time this
Agreement or Employee’s employment with the Company is terminated for any
reason.

14. Notice. Any notice, request, consent or communication under this Agreement
is effective only if it is in writing and personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:

 

If to the Company:    Name:    With copy to:

John J. Sherman

Inergy GP, LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

  

Laura Ozenberger

Inergy GP, LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

If to Employee:    Name:    With copy to:

Andrew L. Atterbury

1025 W. 55th Street

Kansas City, MO 64113

  

David Woods

Midland Properties, Inc.

2001 Shawnee Mission Parkway

Shawnee Mission, Kansas 66205

or such other persons or addresses as may be furnished in writing by any party
to the other party, and will be deemed to have been given only upon its delivery
in accordance with this Section 14.

15. No Conflicts. Employee represents and warrants to the Company that neither
the execution nor delivery of this Agreement, nor the performance of Employee’s
obligations hereunder will conflict with, or result in a breach of, any term,
condition, or provision of, or constitute a default under, any obligation,
contract, agreement, covenant or instrument to which Employee is a party or
under which Employee is bound, including the breach by Employee of a fiduciary
duty to any former employers.

16. Entire Agreement; Amendment. This Agreement cancels and supersedes all
previous agreements relating to the subject matter of this Agreement, written or
oral, between the parties hereto and contains the entire understanding of the
parties hereto with respect to the subject matter hereof and may not be amended,
modified or supplemented in any manner whatsoever except as otherwise provided
herein or in writing signed by each of the parties hereto.

 

8



--------------------------------------------------------------------------------

17. Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions of this Agreement will be rendered
void only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in favor of the Company that is lawfully
enforceable. A judicial determination that any provision of this Agreement is
unenforceable will not render the entire Agreement unenforceable, but rather
this Agreement will continue in full force and effect absent any unenforceable
provision to the maximum extent permitted by law.

18. Assignment. This Agreement is personal and not assignable by Employee but it
may be assigned by the Company without notice to or consent of Employee to, and
will thereafter be binding upon and enforceable by, any affiliate of the Company
and any person or entity who acquires or succeeds to substantially all of the
business or assets of the Company or substantially all of the business or assets
of the principal operating unit that Employee oversees or to which Employee is
assigned (and such person or entity will be deemed included in the definition of
the “Company” for all purposes of this Agreement) but is not otherwise
assignable by the Company.

19. Waiver of Breach. Failure of the Company to demand strict compliance with
any of the terms, covenants or conditions of this Agreement will not be deemed a
waiver of the term, covenant or condition, nor will any waiver or relinquishment
by the Company of any right or power hereunder at any one time or more times be
deemed a waiver or relinquishment of the right or power at any other time or
times.

20. Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party is entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

21. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions of this Agreement.

22. Governing Law. This Agreement and all rights and obligations of the parties
hereunder are governed by the laws of the State of Missouri applicable to
agreements made and to be performed entirely within the State, including all
matters of enforcement, validity and performance.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which are deemed to be an original and all of which constitute one
agreement that is binding upon both of the parties hereto, notwithstanding that
both parties are not signatories to the same counterpart.

[The remainder of this page intentionally has been left blank]

 

9



--------------------------------------------------------------------------------

The parties have executed this Employment Agreement on the date set forth in the
introductory clause.

 

INERGY GP, LLC By:  

    /s/ John J. Sherman

  Name:  

 

  Title:  

 

/s/ Andrew L. Atterbury

ANDREW L. ATTERBURY

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Performance Award #1 Goals:

In order to receive Performance Award #1, Employee must play a significant role
in the origination and execution of a transaction or a series of transactions as
exhibited by signed binding contract(s) by October 1, 2009 which is(are)
approved by the Company’s Board of Directors and have purchase price
(acquisition) or investment (expansion projects) of at least $300 million (the
“Acquisition Goal #1”); and one of the following conditions must be satisfied:
(i) the closing price of an Inergy Holdings, L.P. (“NRGP”) common unit as
reported on NASDAQ must exceed $75 for five (5) consecutive trading days after
Acquisition Goal #1 is obtained; or (ii) NRGP pays an annualized distribution of
$3.25 per unit by December 31, 2010. Notwithstanding the foregoing in order to
receive Performance Award #1, the transaction or a series of transactions
meeting the Acquisition Goal #1 must close. All the goals, including closing,
are described as the “Performance Award #1 Goals.”

Performance Award #2 Goals:

In order to receive Performance Award #2, Employee must play a significant role
in the origination and execution of a transaction or a series of transactions as
exhibited by signed binding contract(s) by October 1, 2010 which is(are)
approved by the Company’s Board of Directors and have purchase price
(acquisition) or investment (expansion projects) of at least $600 million (the
“Acquisition Goal #2”); and one of the following conditions must be satisfied:
(i) the closing price of an Inergy Holdings, L.P. (“NRGP”) common unit as
reported on NASDAQ must exceed $90 for five (5) consecutive trading days after
Acquisition Goal #2 is obtained; or (ii) NRGP pays an annualized distribution of
$4.00 per unit by December 31, 2011. Notwithstanding the foregoing in order to
receive Performance Award #1, the transaction or a series of transactions
meeting the Acquisition Goal #2 must close. All the goals, including closing,
are described as the “Performance Award #2 Goals.”

 

11